DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the corresponding one of the plurality of through-holes in the feeder disk that is offset from or occluded by the protruding member must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuster (4782981).
Regarding claim 1, Schuster discloses a dispenser for granules, comprising (i) a granular reservoir (4’); (ii) a selector disk comprising (a) a feeder disk (4) comprising at least one protruding member (6); and (b) a dispensing disk (16) arranged to rotate in concert with the feeder disk; the dispensing disk comprising at least one dispensing aperture (17) and a non-dispensing portion (the portion surrounding aperture 17), the at least one dispensing aperture being in registration with the at least one protruding member (Fig. 6a); and (iii) a holding disk (9) comprising at least one through-hole (10) sandwiched between the feeder disk and the dispensing disk and fixedly mounted with respect to the granular reservoir (Fig. 3), wherein the selector disk is rotatable relative to the holding disk and the granular reservoir between a first position in which the at least one protruding member is offset from the at least one through-hole to allow a granule to be received from the granular reservoir and held within the at least one through-hole by the non-dispensing portion of the dispensing disk (Fig. 6) and a second position in which the at least one protruding member occludes the at least one through-hole to allow the granule held in the at least one through-hole to dispense through the at least one dispensing aperture (Fig. 6a).
Regarding claim 2, the holding disk comprises a surface (Figs. 6-6a) on to which the at least one through-hole opens and which is at least partially exposed to the granular reservoir (Figs. 6-6a), the surface being operable to receive granules from the granular reservoir (Fig. 6), and wherein the protruding member is arranged to slide over the surface to push received granules across the surface as the selector disk is rotated relative to the holding disk and the granular reservoir between the first position and the second position (Figs. 6-6a).
Regarding claim 3, the granular reservoir comprises a wall (11) which cooperates with the feeder disk to form a channel comprising the at least partially exposed surface (Fig. 2), the least one protruding member projecting into the channel (Fig. 5), the at least one protruding member being further operable to push the received granules along the channel as the selector disk is rotated relative to the holding disk and the granular reservoir between the first position and the second position (Figs. 6-6a).
Regarding claim 4, the channel comprises a channel width sufficient for the surface to receive granules in single file only (Fig. 2).
Regarding claim 5, the at least one protruding member comprises a bell-shaped radial profile (Fig. 5).
Regarding claim 6, the feeder disk comprises a convex surface arranged to receive granules from the granular reservoir (Fig. 5).
Regarding claim 7, the feeder disk comprises a plurality of through-holes (10) and wherein the at least one protruding member is offset from a corresponding one of the plurality of through-holes in the first position to allow the granule to be received from the granular reservoir and held within the corresponding through-hole (Fig. 6), and wherein the at least one protruding member occludes the corresponding through-hole in the second position to allow the granule held in the corresponding through-hole to dispense through the at least one dispensing aperture (Fig. 6a).
Regarding claim 13, further comprising a plurality of granules received in the granular reservoir (Fig. 6).
Regarding claim 14, Schuster discloses a method of dispensing one or more granules of the plurality of granules received in the granular reservoir of the dispenser for granules according to claim 13, the method comprising: rotating the selector disk relative to the holding disk and the granular reservoir to cause the one or more granules to be dispensed from the at least one dispensing aperture (Figs. 6-6a).
Regarding claim 16, Schuster discloses a method of dispensing one of the plurality of granules received in the granular reservoir of the dispenser for granules according to claim 13, the method comprising: rotating the selector disk relative to the holding disk and the granular reservoir from the first position to the second position (Figs. 6-6a).
Regarding claim 17, the holding disk comprises t through-holes (Figs. 6-6a), and wherein rotating the selector disk relative to the holding disk and the granular reservoir from the first position to the second position comprises rotating the selector disk relative to the holding disk and the granular reservoir by an angle of 360/t (Figs. 6-6a).
Regarding claim 18, Schuster discloses a method of fabricating a pharmaceutical formulation, comprising: providing a packaging (3) for the pharmaceutical formulation; introducing a plurality of granules each comprising at least one active pharmaceutical ingredient of the pharmaceutical formulation into the dispenser for granules according to claim 1 (Fig. 6); and dispensing a selected number of the plurality of granules through the at least one dispensing aperture and into the packaging for the pharmaceutical formulation by rotating the selector disk relative to the holding disk and the granular reservoir by a predetermined angle to cause the selected number of the plurality granules to be dispensed from the at least one dispensing aperture and into the packaging (Fig. 6a), the selected number of the plurality of granules corresponding to a predetermined dosage of the active ingredient of the pharmaceutical formulation (col. 2, lines 36-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster.
Regarding claim 8, Schuster discloses the claimed invention except for a plurality of protruding members and a plurality of dispensing apertures. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ additional protruding members and apertures to adjust the quantity of granules dispensed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 12, Schuster discloses the claimed invention except for the feeder disk being integrally formed with the selector disk. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrate the feeder disk and selector disk to minimize the number of parts, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 15, Schuster discloses the claimed invention except for rotating the selector disk relative to the holding disk and the granular reservoir at a frequency of from 40 revolutions per minute to 80 revolutions per minute.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the dispenser to rotate the selector disk at a frequency of from 40 revolutions per minute to 80 revolutions per minute, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Provencher (20200206087).
Regarding claim 9, Schuster DIFFERS in that it does not disclose a motor operable to drive rotation of the selector disk relative to the holding disk and granular reservoir. Attention, however, is directed to the Provencher reference, which discloses a motor (40) operable to drive rotation of a selector disk (28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Schuster reference in view of the teachings of the Provencher reference by employing a motor for the purpose of automating the dispensing operation.
Regarding claim 11, Schuster as modified by Provencher discloses the claimed invention except for the motor is operable to drive rotation at a speed of from 30RPM to 80RPM.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the motor to rotate from 30RPM to 80RPM, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Song et al. (20180303718).
Regarding claims 19-20, Schuster DIFFERS in that it does not disclose manufacturing the dispenser according to claim 1 via an additive manufacturing process as claimed. Attention, however, is directed to the Song reference, which discloses constructing a granule dispenser via additive manufacturing (par. 0025).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Schuster reference in view of the teachings of the Song reference by using additive manufacturing to construct the dispenser because Song teaches that granule dispensers can be manufactured using additive manufacturing (par. 0025 of Song).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754